DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 April 2022 has been entered.
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lor et al. (hereinafter “Lor” US 2018 / 0078183) in view of Milford (US 9,606,612).

As pertaining to Claim 1, Lor discloses (see Fig. 2 and Fig. 3) a display device (see (200) in Fig. 2 corresponding to Fig. 3) having a display element (see (205) in Fig. 2 corresponding to (320) in Fig. 3) configured to display an image (see Page 2, Para. [0023]-[0024]; and Page 3, Para. [0034]), the display device (200) comprising:
a wearing state determination unit (see (316, 302) in Fig. 3) configured to determine whether the display device (200) is in a wearing state where the display device (200) is worn by a user or in a non-wearing state where the display (200) is not worn by the user (see Page 2, Para. [0027] and Page 5, Para. [0046]);
a moving state determination unit (see (314, 302) in Fig. 3) configured to determine whether the display device (200) is in a stopping state where the display device (200) is stopping or in a moving state where the display device (200) is moving (see Page 4 through Page 5, Para. [0044]); and
a control unit (see (302) in Fig. 3) configured to control the display element (see (205) in Fig. 2 corresponding to (320) in Fig. 3) to be in a lighting enabled state (i.e., a powered and displaying state) when the display device (200) is in the wearing state and in the moving state and control the display element (again, see (205) in Fig. 2 corresponding to (320) in Fig. 3) to be in a lighting disabled state (i.e., a hibernated state or inactive state) when the display device (200) is in the non-wearing state or in the stopping state (see Page 5, Para. [0048]).

Lor discloses a wearable display device to be worn on a wrist of a user.  Lor does not disclose that the display device is a head-mounted display device, wherein the wearing state determination unit determines that the head-mounted display device is not in the wearing state but in the non-wearing state in a case where the head-mounted display device is in a flipped-up state.  However, Lor generally discloses a power subsystem configured to manage power consumption in the wearable display device efficiently based on a wearing state and/or moving state of the wearable display device (again, see Page 5, Para. [0048]).  As such, the teachings of Lor are plainly applicable to a variety of wearable display device applications.
Further, in the same field of endeavor, Milford discloses (see Fig. 3 and Fig. 5) a wearable display device, namely augmented reality eyeglasses (330), comprising a power subsystem configured to manage power consumption in the wearable display device (330) based at least on a wearing state of the wearable display device (see Col. 5, Ln. 61-67 through Col. 6, Ln. 1-28), wherein the display device is a head-mounted display device (i.e., AR eyeglasses (330)), wherein a wearing state determination unit (i.e., a processor) determines that the head-mounted display device (330) is not in the wearing state but in the non-wearing state in a case where the head-mounted display device (330) is in a flipped-up state (see Fig. 5 and Col. 7, Ln. 59-67 through Col. 8, Ln. 1-27).  Again, it is a goal of Milford to provide a wearable display device with efficient power management, specifically for use in a head-mounted display device application, to thereby prolong the usability of the wearable display device (see Col. 1, Ln. 31-37).  This is a goal shared by Lor (again, see Page 5, Para. [0048] of Lor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lor with the teachings of Milford such that the wearable display device of Lor is a head-mounted display device, as suggested by Milford, and wherein the wearing state determination unit determines that the head-mounted display device is not in the wearing state but in the non-wearing state in a case where the head-mounted display device is in a flipped-up state, in order to provide efficient power management in a wearable display device application that allows for augmented reality, using both wearing state determination and moving state determination to efficiently manage power consumption.

As pertaining to Claim 14, Lor discloses (see Fig. 2 and Fig. 3) a display system having a display device (see (200) in Fig. 2 corresponding to Fig. 3) having a display element (see (205) in Fig. 2 corresponding to (320) in Fig. 3) configured to display an image (see Page 2, Para. [0023]-[0024]; and Page 3, Para. [0034]), and a control device (see (302, 316, 314) in Fig. 3) that is capable of communicating with the display device (200), the control device (again, see (302, 316, 314)) comprising:
a wearing state determination unit (see (316, 302) in Fig. 3) configured to determine whether the display device (200) is in a wearing state where the display device (200) is worn by a user or in a non-wearing state where the display (200) is not worn by the user (see Page 2, Para. [0027] and Page 5, Para. [0046]);
a moving state determination unit (see (314, 302) in Fig. 3) configured to determine whether the display device (200) is in a stopping state where the display device (200) is stopping or in a moving state where the display device (200) is moving (see Page 4 through Page 5, Para. [0044]); and
a control unit (see (302) in Fig. 3) configured to control the display element (see (205) in Fig. 2 corresponding to (320) in Fig. 3) to be in a lighting enabled state (i.e., a powered and displaying state) when the display device (200) is in the wearing state and in the moving state and control the display element (again, see (205) in Fig. 2 corresponding to (320) in Fig. 3) to be in a lighting disabled state (i.e., a hibernated state or inactive state) when the display device (200) is in the non-wearing state or in the stopping state (see Page 5, Para. [0048]).

Lor discloses a wearable display device to be worn on a wrist of a user.  Lor does not disclose that the display device is a head-mounted display device, wherein the wearing state determination unit determines that the head-mounted display device is not in the wearing state but in the non-wearing state in a case where the head-mounted display device is in a flipped-up state.  However, Lor generally discloses a power subsystem configured to manage power consumption in the wearable display device efficiently based on a wearing state and/or moving state of the wearable display device (again, see Page 5, Para. [0048]).  As such, the teachings of Lor are plainly applicable to a variety of wearable display device applications.
Further, in the same field of endeavor, Milford discloses (see Fig. 3 and Fig. 5) a wearable display device, namely augmented reality eyeglasses (330), comprising a power subsystem configured to manage power consumption in the wearable display device (330) based at least on a wearing state of the wearable display device (see Col. 5, Ln. 61-67 through Col. 6, Ln. 1-28), wherein the display device is a head-mounted display device (i.e., AR eyeglasses (330)), wherein a wearing state determination unit (i.e., a processor) determines that the head-mounted display device (330) is not in the wearing state but in the non-wearing state in a case where the head-mounted display device (330) is in a flipped-up state (see Fig. 5 and Col. 7, Ln. 59-67 through Col. 8, Ln. 1-27).  Again, it is a goal of Milford to provide a wearable display device with efficient power management, specifically for use in a head-mounted display device application, to thereby prolong the usability of the wearable display device (see Col. 1, Ln. 31-37).  This is a goal shared by Lor (again, see Page 5, Para. [0048] of Lor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lor with the teachings of Milford such that the wearable display device of Lor is a head-mounted display device, as suggested by Milford, and wherein the wearing state determination unit determines that the head-mounted display device is not in the wearing state but in the non-wearing state in a case where the head-mounted display device is in a flipped-up state, in order to provide efficient power management in a wearable display device application that allows for augmented reality, using both wearing state determination and moving state determination to efficiently manage power consumption.

As pertaining to Claim 15, Lor discloses (see Fig. 2 and Fig. 3) a method of controlling a display device (see (200) in Fig. 2 corresponding to Fig. 3) having a display element (see (205) in Fig. 2 corresponding to (320) in Fig. 3) configured to display an image (see Page 2, Para. [0023]-[0024]; and Page 3, Para. [0034]), the method comprising:
determining (see (316, 302) in Fig. 3) whether the display device (200) is in a wearing state where the display device (200) is worn by a user or in a non-wearing state where the display (200) is not worn by the user (see Page 2, Para. [0027] and Page 5, Para. [0046]);
determining (see (314, 302) in Fig. 3) whether the display device (200) is in a stopping state where the display device (200) is stopping or in a moving state where the display device (200) is moving (see Page 4 through Page 5, Para. [0044]); and
controlling (see (302) in Fig. 3) the display element (see (205) in Fig. 2 corresponding to (320) in Fig. 3) to be in a lighting enabled state (i.e., a powered and displaying state) when the display device (200) is in the wearing state and in the moving state and controlling (see (302) in Fig. 3) the display element (again, see (205) in Fig. 2 corresponding to (320) in Fig. 3) to be in a lighting disabled state (i.e., a hibernated state or inactive state) when the display device (200) is in the non-wearing state or in the stopping state (see Page 5, Para. [0048]).

Lor discloses a wearable display device to be worn on a wrist of a user.  Lor does not disclose that the display device is a head-mounted display device, wherein it is determined that the head-mounted display device is not in the wearing state but in the non-wearing state in a case where the head-mounted display device is in a flipped-up state.  However, Lor generally discloses a power subsystem configured to manage power consumption in the wearable display device efficiently based on a wearing state and/or moving state of the wearable display device (again, see Page 5, Para. [0048]).  As such, the teachings of Lor are plainly applicable to a variety of wearable display device applications.
Further, in the same field of endeavor, Milford discloses (see Fig. 3 and Fig. 5) a wearable display device, namely augmented reality eyeglasses (330), comprising a power subsystem configured to manage power consumption in the wearable display device (330) based at least on a wearing state of the wearable display device (see Col. 5, Ln. 61-67 through Col. 6, Ln. 1-28), wherein the display device is a head-mounted display device (i.e., AR eyeglasses (330)), wherein a wearing state determination unit (i.e., a processor) determines that the head-mounted display device (330) is not in the wearing state but in the non-wearing state in a case where the head-mounted display device (330) is in a flipped-up state (see Fig. 5 and Col. 7, Ln. 59-67 through Col. 8, Ln. 1-27).  Again, it is a goal of Milford to provide a wearable display device with efficient power management, specifically for use in a head-mounted display device application, to thereby prolong the usability of the wearable display device (see Col. 1, Ln. 31-37).  This is a goal shared by Lor (again, see Page 5, Para. [0048] of Lor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lor with the teachings of Milford such that the wearable display device of Lor is a head-mounted display device, as suggested by Milford, and wherein the wearing state determination unit determines that the head-mounted display device is not in the wearing state but in the non-wearing state in a case where the head-mounted display device is in a flipped-up state, in order to provide efficient power management in a wearable display device application that allows for augmented reality, using both wearing state determination and moving state determination to efficiently manage power consumption.

As pertaining to Claim 16, Lor discloses (see Fig. 2 and Fig. 3) a non-transitory computer-readable storage medium (i.e., a computing apparatus) storing a computer program for causing a computer to execute a method of controlling a display device (see (200) in Fig. 2 corresponding to Fig. 3) having a display element (see (205) in Fig. 2 corresponding to (320) in Fig. 3) configured to display an image (see Page 2, Para. [0023]-[0024]; and Page 3, Para. [0034]), the method comprising:
determining (see (316, 302) in Fig. 3) whether the display device (200) is in a wearing state where the display device (200) is worn by a user or in a non-wearing state where the display (200) is not worn by the user (see Page 2, Para. [0027] and Page 5, Para. [0046]);
determining (see (314, 302) in Fig. 3) whether the display device (200) is in a stopping state where the display device (200) is stopping or in a moving state where the display device (200) is moving (see Page 4 through Page 5, Para. [0044]); and
controlling (see (302) in Fig. 3) the display element (see (205) in Fig. 2 corresponding to (320) in Fig. 3) to be in a lighting enabled state (i.e., a powered and displaying state) when the display device (200) is in the wearing state and in the moving state and controlling (see (302) in Fig. 3) the display element (again, see (205) in Fig. 2 corresponding to (320) in Fig. 3) to be in a lighting disabled state (i.e., a hibernated state or inactive state) when the display device (200) is in the non-wearing state or in the stopping state (see Page 5, Para. [0048]).

Lor discloses a wearable display device to be worn on a wrist of a user.  Lor does not disclose that the display device is a head-mounted display device, wherein it is determined that the head-mounted display device is not in the wearing state but in the non-wearing state in a case where the head-mounted display device is in a flipped-up state.  However, Lor generally discloses a power subsystem configured to manage power consumption in the wearable display device efficiently based on a wearing state and/or moving state of the wearable display device (again, see Page 5, Para. [0048]).  As such, the teachings of Lor are plainly applicable to a variety of wearable display device applications.
Further, in the same field of endeavor, Milford discloses (see Fig. 3 and Fig. 5) a wearable display device, namely augmented reality eyeglasses (330), comprising a power subsystem configured to manage power consumption in the wearable display device (330) based at least on a wearing state of the wearable display device (see Col. 5, Ln. 61-67 through Col. 6, Ln. 1-28), wherein the display device is a head-mounted display device (i.e., AR eyeglasses (330)), wherein a wearing state determination unit (i.e., a processor) determines that the head-mounted display device (330) is not in the wearing state but in the non-wearing state in a case where the head-mounted display device (330) is in a flipped-up state (see Fig. 5 and Col. 7, Ln. 59-67 through Col. 8, Ln. 1-27).  Again, it is a goal of Milford to provide a wearable display device with efficient power management, specifically for use in a head-mounted display device application, to thereby prolong the usability of the wearable display device (see Col. 1, Ln. 31-37).  This is a goal shared by Lor (again, see Page 5, Para. [0048] of Lor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lor with the teachings of Milford such that the wearable display device of Lor is a head-mounted display device, as suggested by Milford, and wherein the wearing state determination unit determines that the head-mounted display device is not in the wearing state but in the non-wearing state in a case where the head-mounted display device is in a flipped-up state, in order to provide efficient power management in a wearable display device application that allows for augmented reality, using both wearing state determination and moving state determination to efficiently manage power consumption.

As pertaining to Claim 18, Lor discloses (see Fig. 2 and Fig. 3) that the lighting enabled state (i.e., a powered and displaying state) is a state in which the light of the display element (again, see (205) in Fig. 2 corresponding to (320) in Fig. 3) is allowed to be turned on (again, see Page 5, Para. [0048]).

As pertaining to Claim 19, the combined teachings of Lor and Milford disclose (see Fig. 2 and Fig. 3 of Lor in combination with Fig. 3 and Fig. 5 of Milford) that in a case where the display device (see (200) of Lor and (330) of Milford) is placed on a head type cradle (i.e., a head-mount frame or housing; see Fig. 3 and Fig. 5 of Milford), the display device (again, see (200) of Lor and (330) of Milford) is determined to be in the wearing state and in the stopping state, and then the control unit controls the display element (see (205) in Fig. 2 corresponding to (320) in Fig. 3) to be in the lighting disabled state (i.e., a hibernated state or inactive state; see Page 5, Para. [0048] of Lor).


Claims 2-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lor in view of Milford in view of Huang (US 2016 / 0306436) and further in view of Tamekuni et al. (hereafter “Tamekuni” US 6,630,914).

As pertaining to Claim 2, Lor discloses (see Fig. 2 and Fig. 3) that the display device (see (200) in Fig. 2 corresponding to Fig. 3) operates in a first operation mode (i.e., a low power or a power-off mode) before activation of a system including the display device (200), and operates in a second operation mode (i.e., a higher power mode or a power-on mode) after activation of the system (again, see Page 5, Para. [0048]).
Neither Lor nor Milford explicitly discloses that in a case where the display device is in the first operation mode, when a light of the display element is turned on, the control unit sets a first timer for turning off the light of the display element after a first period of time elapses since the time of turning on the light, and in a case where the display device is in the second operation mode, when the light of the display element is turned on, the control unit sets a second timer for causing to display a notification message to a user after a second period of time longer than the first period of time elapses since the time of turning on the light.
However, in the same field of endeavor, Huang discloses (see Fig. 7 and Fig. 19) a display device (70), having a display element (72) configured to display an image (see Page 3, Para. [0053]-[0054]), and a wearing state and moving state determination unit (see (73, 74); and see Page 4, Para. [0066]-[0070]) configured to determine whether the display device (70) is in a state of being used by a user (see Page 4, Para. [0071]).  In this regard, Huang discloses a controller configured to control the display element (72) to be in a light enabled state (i.e., a powered-on state) when the display device (70) is in a state of being used and to be in a light disabled state (i.e., a powered-off state) when the display device (70) is not in a state of being used (see Page 5, Para. [0082], [0087], and [0090]).  Huang discloses (see Fig. 19) the display device (70) is controlled to operate in a first operation mode (i.e., a power-off mode; see initial state (191)) before activation of a system including the display device (70), and to operate in a second operation mode (i.e., a power-on mode; see (196)) after activation of the system, and in a case where the display device (70) is in the first operation mode (i.e., the power-off mode; again, see initial state (191)), when a light of the display element (72) is turned on (see (196)), the control unit sets a first timer (i.e., a retention timer; see (194)) for turning off the light of the display element (72) after a first period of time elapses (i.e., a retention time) since the time of turning on the light, and in a case where the display device (70) is in the second operation mode (i.e., the power-on mode; again, see (196)), when the light of the display element (72) is turned on, the control unit sets a second timer (i.e., an interaction timer; see (198)) for causing the display device (70) to turn off after a second period of time (i.e., an inactive time period) longer than the first period of time elapses (i.e., the retention time) since the time of turning on the light (see Page 7, Para. [0153]-[0155] followed by Para. [0149]-[0151] and [0156]-[0160]).  It is a goal of Huang to provide a means of detecting inactivity in a display device such that the display device may be powered off to save power (see Page 8, Para. [0174] and [0176]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lor and Milford with the teachings of Huang such that the display device of Lor and Milford implements the first timer and the second timer suggested by Huang as a means of saving power in the display device.

Still, none of Lor, Milford, and Huang explicitly suggests that the control unit is configured to cause the display device to display notification message to a user after the second period.
However, in the same field of endeavor, Tamekuni discloses (see Fig. 10) a means of controlling power in a display device, wherein a control means sets a timer for powering off a display device (see (S903, S908), (S904), (S905), and (S909)) and further causes the display device to display a notification message to a user (see (S906) and (S907)) after a predetermined time elapses in order to provide the user with advance notice that the display device will be powered off (see Col. 7, Ln. 36-63).  The control means suggested by Tamekuni provides the obvious benefit of enhanced user-interaction with a display device by notifying a user before a power-off state is initiated such that the user may prepare for the power-off state or prevent the power-off state from initiating.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lor, Milford, and Huang with the teachings of Tamekuni, such that the control unit of Lor, Milford, and Huang is configured to cause the display device to display notification message to a user after the second period, in order to enhance user-interaction with the display device by notifying a user before a power-off state is initiated such that the user may prepare for the power-off state or prevent the power-off state from initiating.
 
As pertaining to Claim 3, Huang discloses (see Fig. 7 and Fig. 19) that in a case where the display device (70) is in the second operation mode (i.e., a power-on mode; see (196)), the control unit turns off the light of the display element (72) during lighting (see (199)), and continues setting (i.e., resetting) of the second timer (i.e., the interaction timer; see (198)) in response to shifting of the display device (70) from the wearing state (i.e., the active state) to the non-wearing state (i.e., an inactive state; again, see Page 7, Para. [0156]-[0161] and note that the control unit turns off the light of the display element during lighting (199), and subsequently continues to monitor for activity (191, 192, 195) including continuing to reset the second timer (197, 198) in response to shifting to an inactive state).

As pertaining to Claim 4, Huang discloses (see Fig. 7 and Fig. 19) that in a case where the display device (70) is in the second operation mode (i.e., a power-on mode; see (196)), and in a case where the second timer (i.e., the interaction timer; see (198)) is already set (i.e., predetermined or reset) when the light of the display element (72) is turned on (see (196)), the control unit continues setting of the second timer (i.e., utilizes the predetermined or reset time setting of the interaction timer; see (198)) without resetting the second timer (i.e., without resetting the interaction timer (198) due to activity; see “Yes” at (198) and note that the second timer is not reset unless activity is determined; and again see Page 7, Para. [0156]-[0161]).

As pertaining to Claim 5, Tamekuni discloses (see Fig. 10) that the control unit outputs the notification message (see (S906) and (S907)) as image data to the display device regardless of whether the display element is in a lighting state or in a non-lighting state (i.e., the notification message is output in response to the second timer, not in response to a lighting state), in response to time-out of the second timer (see (S906); and again, see Col. 7, Ln. 36-63 in combination with (198) of Huang).

As pertaining to Claim 6, Huang discloses (see Fig. 7 and Fig. 19) that the control unit turns off the light (see (199)) of the display element (72) in response to time-out of the first timer (i.e., a retention timer; see (194); and see Page 7, Para. [0150]-[0151]).

As pertaining to Claim 7, Huang discloses (see Fig. 7 and Fig. 19) that the display device (70) further comprises an input unit (i.e., a touch input unit or key input unit) configured to accept a user operation (i.e., an input operation; see Page 3, Para. [0054] and Page 5, Para. [0090], for example).  Again, it is a goal of Huang to provide a means of detecting inactivity in a display device such that the display device may be powered off to save power (see Page 8, Para. [0174] and [0176]).  Conversely, Huang suggests a means of maintaining or initiating a lighting state of the display device in response to user interactive input or user operation to improve interfacing with the display device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the combined teachings of Lor, Milford, Huang, and Tamekuni to provide an input unit configured to accept a user operation in order to improve user interfacing.

As pertaining to Claim 8, Huang discloses (see Fig. 7 and Fig. 19) that the input unit (i.e., a touch input unit or key input unit) is enabled to accept the user operation (i.e., an input operation) when the display device (70) is in the wearing state and in the moving state (i.e., when the display device is in the active state; again, see Page 7, Para. [0153]-[0155] followed by Para. [0149]-[0151] and [0156]-[0160]).

As pertaining to Claim 9, the combined teachings of Huang and Tamekuni suggest (see Fig. 7 and Fig. 19 of Huang) that when the user operation (i.e., the input operation) is accepted by the input unit (i.e., a touch input unit or key input unit) during displaying of the notification message (i.e., during the display of the advance notice of the power-off state; see (S907) in Fig. 10 of Tamekuni), the control unit stops the displaying of the notification message (see (198) of Huang and note that the when the user operation is accepted, the control unit returns to detecting interactive input at (197) and resets the time for powering-off the display device, thereby negating the need for the display of the notification message; again, see Page 7, Para. [0153]-[0155] followed by Para. [0149]-[0151] and [0156]-[0160] of Huang).

As pertaining to Claim 10, Huang discloses (see Fig. 7 and Fig. 19) that the input unit (i.e., a touch input unit or key input unit) is a push switch (i.e., key input; again, see Page 5, Para. [0090], for example).

As pertaining to Claim 11, Huang discloses (see Fig. 7 and Fig. 19) that the input unit (i.e., a touch input unit or key input unit) analyzes a gesture motion (i.e., a touch input) based on an image-captured result (i.e., a touchscreen image result) of an image capturing unit (i.e., a touchscreen unit) included in the display device (70), and accepts the user operation (i.e., the input operation) based on the gesture motion (i.e., the touch input; again, see Page 7, Para. [0153]-[0155] followed by Para. [0149]-[0151] and [0156]-[0160] in combination with Page 3, Para. [0054] and Page 5, Para. [0090], for example; and note that a touchscreen captures an image of the touch input region of the display element).

As pertaining to Claim 12, Huang discloses (see Fig. 7 and Fig. 19) that the control unit is allowed to switch between the first operation mode (i.e., a power-off mode; see initial state (191) and (199)) and the second operation mode (i.e., a power-on mode; see (196)) based on an instruction from another device or based on a second user operation (i.e., the input operation) accepted by the input unit (i.e., a touch input unit or key input unit; again, see Page 7, Para. [0153]-[0155] followed by Para. [0149]-[0151] and [0156]-[0160] in combination with Page 3, Para. [0054] and Page 5, Para. [0090], for example).

As pertaining to Claim 17, Huang discloses (see Fig. 7 and Fig. 19) that the control unit turns on the light of the display element (72) in response to acceptance of the user operation (i.e., the input operation) in the lighting enabled state (see (196); and again, see Page 7, Para. [0153]-[0155] followed by Para. [0149]-[0151] and [0156]-[0160]; and note that the control unit is configured to maintain the light of the display element (72) in the on state in response to the detection of an interactive input).  Again, it is a goal of Huang to provide a means of detecting inactivity in a display device such that the display device may be powered off to save power (see Page 8, Para. [0174] and [0176]).  Conversely, Huang suggests a means of maintaining or initiating a lighting state of the display device in response to user interactive input or user operation to improve interfacing with the display device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the combined teachings of Lor, Milford, Huang, and Tamekuni, that the control unit turns on the light of the display element in response to acceptance of the user operation, such as touch input operation, in order to improve user interfacing, and turns off the light of the display element in response to detecting inactivity.


Response to Arguments

Applicant’s arguments with respect to Claims 1-12 and 14-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has argued that the teachings of Lor, as relied upon by the examiner in the prior Office Action, do not teach or fairly suggest the newly claimed “head-mounted display device” that “is not in the wearing state but in the non-wearing state in a case where the head-mounted display device is in a flipped-up state” (see Remarks received 27 April 2022 at Pages 9 and 10).  The examiner agrees.  However, the examiner contends that this feature, and in fact all of the features of the independent claims, are plainly suggested by the combined teachings of Lor and Milford, as newly relied upon above.  Therefore, the rejection of Claims 1-12 and 14-19 is maintained.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morley et al. (US 5,506,730) and Herrmann et al. (US 2011 / 0194029), while not relied upon by the examiner in the above rejections, both disclose a head-mounted display device that initiates a power saving function when the head-mounted display device is in a flipped-up state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622